DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Hu et al. [US 2012/0146209 A1], “Hu” in view of Garcia et al. [US 2019/0181104 A1], “Garcia” supported by Chen et al. [US 2019/0181104 A1], “Chen.”

Regarding claim 13, Hu discloses a device (Fig. 2A - Fig. 7B, specifically Fig. 7B) comprising:
metal vias (Fig. 7B, 210 (as shown in details in Fig. 4D) formed in a carrier wafer (21) extending from a first surface (21a) of the carrier wafer to a second surface (21b) of the carrier wafer; 
a redistribution layer (RDL) (213) formed over the carrier wafer (as shown), the RDL being in contact with the metal filled vias (as shown); 
a semiconductor die (28) formed over the RDL (as shown); 
a wafer mold (32) formed over the semiconductor die (28); 
solder bumps or balls (26) formed on the second surface of the carrier wafer and in contact with the metal filled vias (as shown in Fig. 7B, the conductive wiring layer (241) makes electrical contact with the metal filled vias and the solder balls); and
 a dielectric passivation layer (240 –as shown in details in Fig. 2F) formed between the solder bumps or balls (26) and the carrier wafer (22) (as shown),

Hu discloses the build-up layer (Fig. 7b, 24) including the dielectric layer (240).  Hu discloses components such as the antenna structure (29) can be added to the packaging (¶[0069]). Further, Hu discloses an antenna structure (Fig. 5b, 29) embedded in dielectric layer can be formed on the first surface (22a) of the molding layer (22) in an alternative embodiment.  The antenna structure (29) is in contact with the metal via in redistribution layer (213).  The Hu does not discloses an antenna or an inductor confined between the metal vias and the dielectric passivation layer, wherein the antenna or inductor is a flat layer extending from one of the metal filled vias to another one of the metal filled vias when viewed in crossed section, wherein the antenna or the inductor are in direct contact with the metal vias.
However, having the antenna structure in a suitable alternative location is well-known in the semiconductor art.  Garcia disclose a package structure which provides an antenna-in-package that is integrated with semiconductor RFIC (radio frequency integrated circuit) chip to form compact integrated radio/wireless communications systems.  Specifically, Garcia discloses an antenna package (Fig. 2B, 200) wherein an antenna (211) confined between the metal vias (213), wherein the antenna is a flat layer extending from one of the metal filled vias to another one of the metal filled vias when viewed in crossed section (as shown in Fig. 2B), wherein the antenna or the inductor are in direct contact with the metal vias in order to operate as a transmitting antenna in the broadside direction, which is fed by a differential antenna feed line.   Chen is relied upon to disclose an antenna structure (Fig. 17, 171) through direct contact with the metal vias (15) in a redistribution layer (14).  Chen further discloses the  antenna structure are confined between the contacts and the antenna is a flat layer extending from one of the metal filled vias to another one of the metal filled vias.  Chen discloses the placement of the antenna can be useful because the redistribution layer can shield an interference signal of the antenna structure, thereby preventing the antenna structure from interfering the semiconductor chip (¶[0049]).   The metal vias (15) formed between the antenna structure and the redistribution layer by using the electrical connection structure and a wiring process can effectively reduce the costs, and effectively shorten the spacing between the antenna structure and the redistribution layer, thereby improving the component performance.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the antenna in a suitable alternative location as taught in Garcia in support of Chen in the device of Hu such an antenna or an inductor confined between the metal vias and the dielectric passivation layer, wherein the antenna or inductor is a flat layer extending from one of the metal filled vias to another one of the metal filled vias when viewed in crossed section, wherein the antenna or the inductor are in direct contact with the metal vias because such a modification would provide an antenna structure that is integrated within the packaging structure with semiconductor RFIC chips to form compact integrated radio/wireless communications systems that operate in the millimeter wave frequency range with radiation in broadside and end-fire directions (¶[0027] of Garcia) and the placing the antenna in the redistribution layer embedded in the dielectric portion allows for the redistribution layer to shield the semiconductor chip from the antenna signal thereby improving the device performance (¶[0049] of Chen). 

Regarding claim 15, Hu as modified disclose claim 14, Hu further discloses the RDL (Fig. 7b, 213) comprises a plurality of layers (as shown in Fig. 7b).

Regarding claim 17, Hu as modified disclose claim 13, Hu further discloses the device comprises a fan out wafer level package (as shown in Fig. 7b and ¶[0040]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Hu et al. [US 2012/0146209 A1], “Hu” in view of Garcia et al. [US 2019/0181104 A1], “Garcia” supported by Chen et al. [US 2019/0181104 A1], “Chen” as applied to claim 13 above, and further in view of Gregorich et al. [US 2013/0168857 A1], “Gregorich.”

Regarding claim 14, Hu as modified disclose claim 13, Hu further discloses contacts (211) formed on the first surface of the carrier wafer (21) in contact with metal wiring of the RDL (213) (as shown). Hu further discloses the metal filled vias and contact are metal structures. Hu does not disclose the metal used is copper.
However, the use of copper as conductive metal is well-known in the semiconductor art. Specifically, Gregorich discloses a semiconductor packaging device that includes a molded interposer (200) with metal contact (206) which contacts the metal filled vias (202).  Gregorich 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use copper as the metal as taught in Gregorich in the device of Hu as modified such that the metal filled vias and the contacts is made of a copper material because copper is a suitable material used as conductive material to make electrical connection between devices and using a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Hu et al. [US 2012/0146209 A1], “Hu” in view of Garcia et al. [US 2019/0181104 A1], “Garcia” supported by Chen et al. [US 2019/0181104 A1], “Chen” as applied to claim 13 above, and further in view of Urano et al. [US 2009/0026485 A1], “Urano.”

 Regarding claim 16, Hu as modified discloses claim 13, Hu further discloses the carrier wafer comprises a molding (¶[0038]). Hu does not discloses the molding is an organic resin of fused silica.
However, using a resin with fillers is well known in the semiconductor art.  Specifically, Urano discloses using a connecting member (Fig. 5, 80) made of an organic epoxy resin which is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use organic resin of fused silica as taught in Urano in the device of Hu as modified because using organic resin of fused silica will allow for a material with high flowability to form the desire shape and electrical insulating property (¶[0054] of Urano) and further using a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD

Art Unit 2891



/P.M.R/Examiner, Art Unit 2891               

/MARK W TORNOW/Primary Examiner, Art Unit 2891